DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
These claims are the broadest and effortless claim limitations I ever seen in my entire life. Please amend the claims in meaningful manner. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over [Wu et al (Fig. 2) 6,653, 885] in view of [Wu et al ((Fig. 1) 6, 653,885].
Regarding claims 1, 10 and 15, [Wu et al (Fig. 2) 6,653, 885] discloses an amplifier circuit comprising a RF apparatus (27, 28), and a multi-band matching balun (25) coupled to the RF apparatus (27, 28). As described above, [Wu et al (Fig. 2) 6,653, 885] discloses all the limitations in claim 1 except for that the multi-band matching balun including a plurality of capacitors and a plurality of inductors and none of the plurality of capacitors and none of the plurality of inductors is variable or tunable. [Wu et al ((Fig. 1) 6, 653,885] discloses an amplifier circuit comprising a multi-band matching balun (Fig. 1) including a plurality of capacitors (15, 13) and a plurality of inductors (12, 14) and none of the plurality of capacitors (15, 13) and none of the plurality of inductors (12, 14) is variable or tunable. It would have been obvious to substitute Wu et al’s (Fig. 1) balun (Fig. 1 of Wu et al) in place of Wu et al’s balun (25 in Fig. 2 of Wu et al) since Wu et al (Fig. 2) discloses a generic balunthereby suggesting that any equivalent balun would have been usable in Wu et al’s (Fig. 2) reference.
Regarding claim 2, wherein the RF apparatus (27, 28) comprises receive circuitry (the gate terminals of the transistors 27 and 28 receive the signals 22 and 23).
Regarding claim 3, wherein the RF apparatus (27, 28) comprises transmit circuitry (drain terminals of the transistors 27 and 28 transmit the signals to the element 25).
Regarding claim 4, wherein the RF apparatus (27, 28) comprises both receive circuitry (gate terminals of transistors 27 and 28) and transmit circuitry (drain terminals of transistors 27 and 28).
Regarding claims 5 and 16, wherein the multi-band matching balun (12, 14, 15, 13) comprises a three element frequency dependent resonator (12, 14, 15).
Regarding claims 6, 11 and 17, wherein the three element frequency dependent resonator (12, 14, 15) realizes an inductor (14) having an inductance that varies as a function of frequency.
Regarding claims 7, 12 and 18, wherein the three element frequency dependent resonator (12, 14, 15) realizes a capacitor (15) having a capacitance that varies as a function of frequency.
Regarding claims 8 and 19, wherein the three element frequency dependent resonator (12, 14, 15) provides impedance matching between the RF apparatus (27, 28) and antenna (load in Fig. 2).
Regarding claims 9 and 20, wherein the three element frequency dependent resonator (12, 14, 15 in Fig. 1 or 25 in Fig. 2) provides balun functionality between the RF apparatus (27, 28) and the antenna (load in Fig. 2).
Regarding claim 13, wherein the three element frequency dependent resonator (12, 14, 15) comprises two inductors (12, 14) and a capacitor (15).
Regarding claim 14, furthermore, it would have been obvious to have implemented the specific frequency ranges for the first and second bands of the three element frequency dependent resonator and selection of the such frequency ranges is a design choice.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2690